DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1, 5-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and 9 are about calculating a visual line position of the driver; determine a viewable display area of a meter display that is not hidden behind the steering wheel based on the visual line position of the driver and a position coordinate of the steering wheel, the meter display being positioned on a far side of the steering wheel between the steering wheel and a dashboard of the vehicle and configured to display information corresponding to the predetermined operation of the driver on the steering wheel of the vehicle, and the viewable display area being located between an upper end of the steering wheel and an upper end of the meter display; determine whether the viewable display area of the meter display is large enough to display all of the display information corresponding to the predetermined operation of the driver on the steering wheel of the vehicle; display all of the display information on only the viewable display area of the meter display in response to determining that the viewable display area of the meter display is large enough to display all of the display information corresponding to the predetermined operation of the driver on the steering wheel of the vehicle; and display a 
Aoki 20140125583, Van Laack 20160132126, and Kovarik 20160323722 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 5-7 depend on claim 1, are allowed based on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616